In re Brown, Alfred; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “J”, No. 91-680.
Denied in part; transferred in part. Relator’s request for his Boykin transcript is denied as moot as the transcript has been provided. Relator’s request for compliance with the Fifth Circuit’s order directing action on an application for post-conviction *1081relief is transferred to the court of appeal for enforcement of that order.